DETAILED ACTION
This action is in response to the reply received March 1, 2021. After consideration of applicant's amendments and/or remarks:
Claims 24-28 objected to as substantial duplicates to claims 15-17 and 20.
Claims 1, 5, 7-13, 15-18, 20, and 24-29 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 24-28 are objected to under 37 CFR 1.75 as being a substantial duplicates of claims 15-17 and 20. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Examiner notes no claims are allowed; the claims are objected to because there is no substantial difference between claims 24/15, 25/16, 27/17, and 28/20. See 37 CFR 1.75(b) ("differ substantially from each other").


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-13, 15-18, 20, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Freestone et al., U.S. PG-Publication No. 2013/0246950 A1, in view of Mead et al., U.S. Patent No. 7,818,232 B1, further in view of Nielsen, U.S. Patent No. 6,055,570, further in view of Gross, U.S. PG-Publication No. 2013/0346349 A1.

Claim 1
	Freestone discloses an information presentation method, comprising: displaying a display object on a display page. Freestone discloses a method for presenting a web page, wherein the web page further displays "within the context of the web page, analytics data describing trending information for the links or images within the web page." Freestone, ¶ 18. In one embodiment, a browser presents a content page and "for each link . . . a user may choose to display an overlay of analytics data proximate to the link as the link is displayed within the content page." Id. at ¶ 23. Accordingly, Freestone discloses a method for presenting a link or image (i.e. display object) within a content page (i.e. display page).
	Freestone discloses presenting core information of the display object. FIG. 8A illustrates an embodiment user interface, wherein an overlay button 802 corresponds to an image link of a camera and an overlay button 804 corresponds to the linkable text "UpSHOT 10 Megapixel Id. at ¶¶ 91-93. In this embodiment, the presented image and text are the 'core information' associated with the links (i.e. display object).
	Freestone discloses obtaining multiple pieces of updated information related to the display object. The method uses an analytics server "to track, measure, and/or collect, for each link, analytics data related to the link." Id. at ¶¶ 46-47. A trending tool communicates with the analytics server "to query the . . . server for trending information based on parameters identifying the link, the content page, and [a] data range, among other possible parameters." Id. at ¶ 58. Accordingly, the method obtains analytics data (i.e. multiple pieces of updated information) related to a link (i.e. display object).
	Freestone discloses presenting, in a presentation area, the obtained multiple pieces of updated information related to the display object … when the obtained multiple pieces of updated information related to the display object meets a preset condition. Freestone discloses embodiments wherein "trending information may provide a user information on the popularity of a given link within a content page over a specified period of time," wherein the "trending information is generated and presented to a user within overlays, overlay bubbles, panel bars proximate or within the context of a corresponding display page." Id. at ¶ 24. FIG. 8A illustrates overlay bubbles 802 and 804 comprising a number display indicating "a ranking over a period of time" of the last 10 hours. Id. at ¶ 93. In other embodiments, the overlay bubble displays combinations of analytics data, a computation based on analytics data, or a text string. FIG. 8B illustrates overlays with a time period selection element 808 and a combination of analytics data such as ranks and clicks within a user selected time interval. Id. at ¶ 101. Accordingly, Freestone discloses presenting obtained analytical data (i.e. updated information) meeting a preset condition (i.e. over a specified period of time). 
at least part of the presentation area of the information related to the at least one display object overlapping with a display area of the display object, the presentation area not blocking the presented core information of the display object. Freestone discloses that "the content page display is modified such that overlay bubbles are displayed proximate to each link in the content page." Id. at ¶ 92. FIG. 8B illustrates that the overlay is displayed using "an icon displayed proximate to a link . . . such that the icon tapers to a point that points to the corresponding link." Id. at ¶ 63. FIG. 8B illustrates that the taper portion of the icon overlaps with a display area of the link (i.e. display object), wherein the taper portion does not block the presented text or image (i.e. core information) associated with the link.
	Freestone discloses wherein the preset condition includes the display object has the obtained multiple pieces of updated information in a preset time period. FIG. 8A illustrates overlay bubbles 802 and 804 comprising a number display indicating "a ranking over a period of time" of the last 10 hours. Id. at ¶ 93. In other embodiments, the overlay bubble displays combinations of analytics data, a computation based on analytics data, or a text string. FIG. 8B illustrates overlays with a time period selection element 808 and a combination of analytics data such as ranks and clicks within a user selected time interval. Id. at ¶ 101.
	Freestone does not expressly disclose ordering the obtained multiple pieces of updated information related to the display object.
Mead discloses ordering the obtained multiple pieces of updated information related to the display object. Mead discloses a method that "provides investors with meaning information . . . for a particular stock." Mead, Ab. In various embodiments, the method implements user interfaces (illustrated in Figures 6 and 8) displaying a stock symbol and corresponding company name. Id. at 8:35-52; 11:55-67. The method is implemented using a computer 202 comprising Id. at 4:58-5:54. The Figure 6 embodiment enables a user to enter a stock symbol into web page form field 601, and in response, "web server 208 obtains the alerts that are true for that investment" and displays the alerts. Id. at 8:35-52. The alerts (i.e. obtained updated information) comprise corporate action events, price and/or volume events, analysis, and news related to the stock symbol. Id. at 9:10-38; 10:53-11:28. The stored alerts comprise a "Priority" property for each event, wherein the priorities are preset weights of Low, Med, and High (smallest to largest priority). Mead discloses that the priority property is "[u]seful for sorting by importance." Id. at 12:50-51.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the content page presentation with overlays of obtained updated information of Freestone to incorporate the ranking and weighting obtained updated information as taught by Mead. One of ordinary skill in the art would be motivated to integrate ranking and weighting obtained updated information into Freestone, with a reasonable expectation of success, in order to sort the presentation of obtained information by importance. See Mead 12:50-51 ("[u]seful for sorting by importance").
	Freestone-Mead does not expressly disclose wherein the preset time period is a time period between a current browsing time of the display object and a previous browsing time of the display object.
	Nielsen discloses wherein the preset time period is a time period between a current browsing time of the display object and a previous browsing time of the display object. Nielsen Id. at 5:21-40. FIG. 4 illustrates a user interface screen "by which a user is notified of changed subscribed sites." Each listed site 410 (i.e. display objects) displays an associated abstract of monitored changes (i.e. obtained updated information) since the user's last visit. Id. at 7:20-30; See Also Fig.7; 7:51-62. When the user accesses the monitoring system, "the dates of last and current access are updated." Id. at 9:10-30; See Also Fig.11 (1150). Upon user login "a list of those subscribes sites that have changes since his last visit to the monitor page is displayed to the user." Id. at 5:6-20.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the content page presentation with overlays of obtained updated information based on a time period of Freestone-Mead to incorporate a time period determined based on a current and previous browsing time as taught by Nielsen. One of ordinary skill in the art would be motivated to integrate a time period determined based on a current and previous browsing time into Freestone-Mead, with a reasonable expectation of success, in order "to apprise [the user] of any changes that may have been made since their previous access." See Nielsen, 1:23-25.
	Freestone-Mead-Nielsen does not expressly disclose ordering the obtained multiple pieces of updated information related to the display object in a time order of times in the obtained multiple pieces of updated information related to the display object; and presenting, in a presentation area, the obtained multiple pieces of updated information related to the display in the time order of the times in the presented multiple pieces of updated information related to the display object.
	Gross discloses ordering the obtained multiple pieces of updated information related to the display object in a time order of times in the obtained multiple pieces of updated information related to the display object. Gross discloses a "method of automatically classifying temporal characteristics of electronic documents" and "automatically sorting electronic documents by their temporal characteristics." Gross, ¶¶ 13-14. The method can evaluate semantic variations in the content information "to interpret a temporal rating for documents … directed to a topic that is a future event, an ongoing event, or [a]n ongoing evaluation of a prior event." Id. at ¶ 44. In one embodiment, a "natural language engine" processes documents "to extract keywords which best represent" the temporal ordering of a document. The document content is also "analyzed for temporal qualities" including phrases, numeric variables (e.g. scores, percent of precincts reported) scores, and event timers used "to help denote progress of an event." Id. at ¶¶ 64-67. Figure 1 illustrates a method 100 "to identify and sort documents in a temporal order." Id. at ¶ 56. Figures 4C-D illustrate examples wherein natural language data is used to determine "the correct temporal sequence … for a set of stories." Id. at ¶¶ 113-114.
	Gross discloses presenting, in a presentation area, the obtained multiple pieces of updated information related to the display object in the time order of the times in the presented multiple pieces of updated information related to the display object. The method calculates a "temporal score" for each document and "[b]ased on this temporal score the documents are sorted." Id. at ¶ 72. The system can "output the result of a top N list … to report on what it perceives to be the most current content on [a] topic in question." Gross discloses that the method can be applied to prior art news aggregation techniques "so that the content is presented … along with the Id. at ¶¶ 78-79. In one exemplary embodiment, search engine results are presented by parsing and analyzing the results "to determine a relative temporal order relative to a topic/event determined by the search engine." A user can review "a set of documents on a topic in a particular temporal order." Id. at ¶¶ 151-152. Accordingly, Gross discloses ordering and presenting a set of documents pertaining to a topic and/or event (e.g. display object) in a "particular temporal order" (i.e. time order) based on natural language processing to analyze the temporal qualities of the documents (i.e. times in the presented multiple pieces of updated information related to the topic/event). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the content page presentation with overlays of obtained updated information based on a time period of Freestone-Mead-Nielsen to incorporate the temporal ordering of documents based on natural language analysis as taught by Gross. One of ordinary skill in the art would be motivated to integrate temporal ordering of documents into Freestone-Mead-Nielsen, with a reasonable expectation of success, in order to use "semantic information to contribute to the temporal … sorting and presentation of content," wherein the presentation is "in a manner designed to give the most up to data status information" for a topic and/or event. Gross, ¶¶ 22-23.	

Claim 5
	Mead discloses obtaining a current time; and determining an expressing method of the obtained multiple pieces of updated information related to the display object according to a relation between a date involved in the obtained multiple pieces of updated information related to the display object and a date of the current time. Mead discloses an embodiment wherein the "alerts can be configured to expire after a certain time period." Mead, 7:12-17. Further, Mead discloses an embodiment wherein alerts "can appear for 48 hours after firing." Id. at 9:10-24. The "time period" and "48 hours after firing" is calculated using the current time of presentation.

Claim 7
	Mead discloses wherein after presenting the obtained multiple pieces of updated information related to the display object, the method further comprises: when a time period, during which the obtained multiple pieces of updated information related to the display object is continuously displayed on the display page, is larger than or equal to a preset time period, causing the obtained multiple pieces of updated information related to one display object presented on the display page to disappear. Mead discloses that "alerts can be configured to expire after a certain time period (e.g. one day, one quarter, one year, etc.). Mead, 7:12-17. Mead also discloses that alerts related to stock price and volume are "time sensitive alters that expire after a short period of time." Id. at 9:29-38.

Claim 8
	Freestone discloses wherein presenting the obtained multiple pieces of updated information related to the display object comprises: presenting the obtained multiple pieces of updated information related to the display object in a form of a floating window or a bubble. Freestone discloses that "the content page display is modified such that overlay bubbles are displayed proximate to each link in the content page." Freestone, ¶ 92. FIG. 8B illustrates that Id. at ¶ 63. FIG. 8B illustrates that the taper portion of the icon overlaps with a display area of the link (i.e. display object), wherein the taper portion does not block the presented text or image (i.e. core information) associated with the link.

Claim 9
	Mead suggests wherein, after presenting the obtained multiple pieces of updated information related to the display object, the method comprises: when a page transformation operation is received, updating the display object on the display page; and obtaining and presenting information related to the updated display object. The Figure 6 embodiment provides a form field 601 for a user to enter a stock symbol (i.e. display object) and causes display of related alerts 602-605 (i.e. information related to the display object). Mead, 8:35-65. One of ordinary skill in the art would recognize that the user can enter a new stock ticker in form field 601, click the set "Enter" key next to the form field, and cause a modification of the stock symbol (i.e. display object) and update the displayed alerts to correspond to the new stock ticker.

Claim 10
	Mead discloses wherein the page transformation operation includes: up and down swiping operation, left and right swiping operation and an operation of clicking a set key. The Figure 6 embodiment provides a form field 601 for a user to enter a stock symbol (i.e. display object) and causes display of related alerts 602-605 (i.e. information related to the display object). Mead, 8:35-65. One of ordinary skill in the art would recognize that the user can enter a 

Claim 11
	Mead discloses wherein in the presenting the obtained multiple pieces of updated information related to the display object, the obtained multiple pieces of updated information related to the at least one display object presented includes several pieces of information, and the presenting the obtained updated information related to the display object comprises presenting in one or a combination of a plurality of the following manners: in the presentation area of the obtained multiple pieces of updated information related to the at least one display object, presenting the obtained multiple pieces of updated information in a scrolling manner; in the presentation area of the obtained updated information related to the at least one display object, presenting the obtained multiple pieces of updated information in a list manner; in the presentation area of the obtained multiple pieces of updated information related to the at least one display object, presenting the obtained multiple pieces of updated in an alternating manner; in the presentation area of the obtained multiple pieces of updated information related to the at least one display object, presenting the obtained multiple pieces of updated information in a cycle manner. Mead discloses that a "user sees a display listing of alerts that have been fired." Mead, 8:66-9:9. Further, the Figure 6 embodiment illustrates related stock alerts presented in a presentation area as a list.

Claim 12
wherein the display object is a security object, and the obtained multiple pieces of updated information related to the at least one display object is information related to the security object. [NON-FUNCTIONAL DESCRIPTIVE MATERIAL] This limitation has no patentable weight, because it is directed to non-functional descriptive material. This limitation merely conveys meaning of the display object and obtained updated information to a human reader independent of the computer-implemented method. There is no functional relationship between the claimed method and the object or information because the functional programming of the method does not change based on what the object or information represents; these limitations merely describe the data being processed to a human reader. See MPEP 2111.05.
	Mead discloses a method that "provides investors with meaning information . . . for a particular stock." Mead, Ab. In various embodiments, the method implements user interfaces (illustrated in Figures 6 and 8) displaying a stock symbol and corresponding company name. Id. at 8:35-52; 11:55-67. Accordingly, Mead discloses a method for presenting information corresponding to a display object, e.g. a company stock symbol. A stock is a tradable financial asset, i.e. a security.

Claims 13 and 15-17
	Claims 13 and 15-17 recite a medium storing instructions for performing the steps of the method recited in claims 1 and 7-9. Accordingly, claims 13 and 15-17 are rejected as indicated in the rejection of claims 1 and 7-9.

Claims 18 and 20


Claim 24
	Gross discloses wherein, the time involved in the obtained multiple pieces of updated information will be displayed as partial information of the obtained multiple pieces of updated information related to the display object. [FUNCTIONAL LANGUAGE: INTENDED USE] This limitation employs functional language because it recites a feature by what it does rather than by what it is. MPEP 2173.05(g). The broadest reasonable interpretation of this limitation is that the "time involved" has the capability of being "displayed as partial information." The recitation of an intention for using the time as a partial information display has no patentable weight because it merely states an intended use for the "time involved." See MPEP 2111.04. In short, stating that something "will be displayed" is not the same as positively reciting the function of "displaying."
	Nonetheless, Gross discloses an example embodiment wherein the method is "used to locate applicable documents, sort them temporally, and present summaries of the various periods covered," for example, the documents may be "grouped automatically in distinct time periods (covering certain decades, certain cultural era …) and presented to the user in summary groupings." Further, the user can "drill down and study the individual temporal categories as desired." Gross, ¶ 81. Accordingly, when the method presents applicable documents, the method presents temporal category information and distinct time periods (i.e. time involved) as partial information to the user.

Claim 25
	Claim 25 is a substantial duplicate of claim 15. The claims are virtually the same except the preamble of claim 15 refers to "after presenting the information related" and claim 25 refers to "after presenting the obtained multiple pieces of updated information related." Accordingly, claim 25 is rejected for the same rationale as indicated in the rejection of claim 15 (7).

Claim 26
	Claim 26 is a substantial duplicate of claim 16. The claims are virtually the same except the preamble of claim 16 refers to "wherein the operations further comprise" and claim 26 refers to "wherein presenting the obtained multiple pieces of updated information related to the display object comprises." Accordingly, claim 26 is rejected for the same rationale as indicated in the rejection of claim 16 (8).

Claim 27
	Claim 27 is a substantial duplicate of claim 17. The claims are virtually the same except the preamble of claim 17 refers to "the operations further comprise" and claim 27 refers to "the operations comprise." Accordingly, claim 27 is rejected for the same rationale as indicated in the rejection of claim 17 (9).

Claim 28
	Claim 28 is a substantial duplicate of claim 20. The claims are virtually the same except claim 20 refers to "the display object are continuously displayed" and claim 28 refers to "the 

Claim 29
	Claim 29 recites system configured to perform the steps of the method recited in claim 8. Accordingly, claim 29 is rejected as indicated in the rejection of claims 8.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See Gross, U.S. PG-Publication No. 2013/0346349 A1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        June 1, 2021